Exhibit 10.52

TAYLOR CAPITAL GROUP, INC.

OFFICER AND EMPLOYEE

2008 NON-QUALIFIED STOCK OPTION AGREEMENT

NOTICE OF OPTION GRANT

Name of Optionee: Hoppe, Mark A.

You have been granted an option to purchase shares of Common Stock (“Shares”) of
Taylor Capital Group, Inc. (the “Company”) as follows (the “Option”):

 

Date of Award:   February 4, 2008   Exercise Price per Share:   $19.99   Total
Number of Options Granted:   50,000  

Expiration Date: 8 years from the Date of the Option Grant/ February 4, 2016

Vesting Schedule: This option may not be exercised prior to the first
anniversary of the Date of Grant. Thereafter, this option may be exercised to a
maximum cumulative extent of 25% of the total shares covered by this option on
and after the first anniversary of the Date of Grant, 50% of the total shares on
and after the second anniversary of the Date of Grant, 75% of the total shares
on and after the third anniversary of the Date of Grant, and 100% of the total
shares on and after the fourth anniversary of the Date of Grant.

The Optionee and the Company hereby agree that this Option is granted under and
governed by the terms and conditions of the 2008 Non-Qualified Stock Option
Agreement, which is attached hereto and made an integral part hereof, and the
Taylor Capital Group, Inc. 2002 Incentive Compensation Plan. The Company and
Optionee each agree to be bound by all of the terms and conditions set forth in
the 2008 Non-Qualified Stock Option Agreement.

 

Taylor Capital Group, Inc. By:  

/s/ BRUCE W. TAYLOR

Its:   Chief Executive Officer



--------------------------------------------------------------------------------

TAYLOR CAPITAL GROUP, INC.

NON-QUALIFIED STOCK OPTION

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Optionee agree as follows:

GRANT OF OPTION

Grant of Option. Taylor Capital Group, Inc. (the “Company”) hereby grants to
Mark A. Hoppe (the “Optionee”) an option (the “Option”) to purchase that number
of shares of Common Stock of the Company (“Shares”) set forth under the heading
“Total Number of Options Granted” in the Optionee’s Notice of Option Grant (the
“Notice”), and at the Exercise Price per Share set forth in the Notice, subject
to the provisions of the Notice and this 2008 Non-Qualified Stock Option
Agreement (both documents collectively referred to as the “Agreement”).

Tax Status. This Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

Subject to Plan. This Option is subject to all of the terms and conditions of
the Taylor Capital Group, Inc. 2002 Incentive Compensation Plan, as amended and
restated as of April 26, 2007 (the “Plan”), as the same may be further amended
from time to time.

VESTING

Vesting Schedule. Subject to the terms of Section 2.3, the Option shall become
vested and exercisable, if at all, at the time or times and as to that number of
Shares determined in accordance with the Vesting Schedule set forth in the
Notice.

Termination of Vesting. Subject to Section 2.3, in the event the Optionee’s
employment with the Company or the Bank (or any other employment, consulting,
advisory or service relationship or arrangement with the Company, the Bank or
any Subsidiary (as defined below)) is terminated for any reason, (i) no further
vesting (pro rata or otherwise) shall occur from and after the occurrence of
such event, and (ii) the Option shall terminate in accordance with Article 4
hereof.

Acceleration of Vesting. Notwithstanding the Vesting Schedule set forth in the
Notice, this Option shall accelerate and become immediately vested and
exercisable as to any Shares that have not otherwise vested as of the
termination of the Optionee’s employment with the Company, the Bank or any
Subsidiary by reason of the Optionee’s death, Disability or Retirement, by the
Company without Cause, as a result of the



--------------------------------------------------------------------------------

Company’s delivery of a notice of its intent not to renew the term of the
Employment Agreement without Cause, or by the Optionee for Good Reason (as those
terms are defined below).

Definitions. For purposes of this Option, the following terms shall have the
following meanings:

“Bank” means Cole Taylor Bank.

“Cause” means: (a) Optionee has committed an act of dishonesty that results, or
is intended to result, in material gain or personal enrichment of Optionee or
has, or is intended to have, a material detrimental effect on the reputation or
business of the Bank or the Company; (b) Optionee has committed an act or acts
of fraud, moral turpitude or constituting a felony (other than relating to the
operation of a motor vehicle); (c) any material breach by Optionee of any
provision of the Employment Agreement that, if curable, has not been cured by
Optionee within thirty (30) days of written notice of such breach from the Bank
or the Company; (d) an intentional act or willful gross negligence on the part
of Optionee that has, or is intended to have, a material, detrimental effect on
the reputation or business of the Bank or the Company; (e) Optionee’s refusal,
after thirty (30) days written notice thereof, to perform specific reasonable
directives from the board of directors of the Bank or the Company that are
reasonably consistent with the scope and nature of his duties and
responsibilities, as set forth in the Employment Agreement; or (f) Optionee
being barred or prohibited by any governmental authority or agency from holding
the position of Chief Executive Officer of the Bank or the Company. The decision
to terminate Optionee’s employment for Cause, to take other action or to take no
action in response to any occurrence shall be in the sole and exclusive
discretion of the board of directors of the Company. No act or failure to act
shall be considered “intentional” unless it is done, or omitted to be done, by
the Optionee in bad faith or without reasonable belief that Optionee’s action or
omission was in the best interests of the Bank or the Company; and provided
further that no act or omission shall constitute Cause hereunder absent such a
finding by the board of directors of the Company.

“Disability” for the purposes of this Agreement, shall be deemed to have
occurred if the Company determines that Optionee has a physical or mental
impairment, as confirmed by a licensed physician selected by the Company, which
renders Optionee unable to engage in any substantial gainful activity, and is
expected to result in death or is expected to last for a continuous period of
not less than twelve (12) months. This definition of “Disability” is intended to
comply with section 409A of the Code, and the regulations promulgated
thereunder, and shall be interpreted and administered in accordance with said
provisions. Termination due to disability shall be deemed to have occurred upon
the first day of the month following the determination of Disability as defined
in the preceding sentence.



--------------------------------------------------------------------------------

“Employment Agreement” means the Executive Employment Agreement dated as of
January 30, 2008 by and among Optionee, the Company and the Bank.

“Good Reason” shall mean the occurrence of any of the following events unless,
(A) such event occurs with the Optionee’s express prior written consent, (B) the
event is an isolated, insubstantial or inadvertent action or failure to act
which is remedied by the Company or the Bank promptly after receipt of notice
thereof given by the Optionee, (C) the event occurs in connection with the
termination of the Optionee’s employment for Cause, Disability or death or
(D) the event occurs in connection with the Optionee’s voluntary termination of
employment other than due to the occurrence of one of the following events:

(1) a material adverse change in the nature or scope of the authorities, powers,
functions, duties or responsibilities attached to Optionee’s position
(including, but not limited to, Optionee not being re-elected or removed from
his positions with the Bank or the Company); or

(2) a change in the Optionee’s principal office to a location outside of Cook
County, DuPage County or Lake County; or

(3) any material reduction in Optionee’s base salary and bonus opportunity
(other than permitted proportionate reductions applicable to all similarly
situated senior executives of the Bank, unless such reduction occurs during the
two year period commencing upon a Change in Control); or

(4) a material breach of the Employment Agreement by the Company or the Bank.

Anything herein to the contrary notwithstanding, the Optionee shall be required
to give written notice to the Board of Directors of the Company that the
Optionee believes an event has occurred that constitutes a Good Reason event
within ninety (90) days of the initial occurrence, which written notice shall
specify the particular act or acts, on the basis of which the Optionee intends
to so terminate the Optionee’s employment, and the Company shall then be given
the opportunity, within thirty (30) days of its receipt of such notice, to cure
said event. Optionee’s termination shall not be considered to be a termination
for Good Reason unless such termination occurs within one hundred twenty
(120) days after the occurrence of the Good Reason event.

“Retirement” shall mean the termination of the Optionee’s employment with the
Company, the Bank or any Subsidiary for any reason other than for Cause at or
after Optionee reaches age 65 with 5 years of service.

“Subsidiary” or “Subsidiaries” shall mean any corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentages may be approved by the
Compensation Committee, are owned, directly or indirectly, by the Company.



--------------------------------------------------------------------------------

Any capitalized terms not otherwise defined in this Agreement shall have the
meaning set forth in the Plan.

EXERCISE OF OPTION

Right to Exercise. The Option may be exercised, to the extent then exercisable,
at any time and from time to time prior to the Expiration Date stated in the
Notice. Subject to Section 6.6 hereof, this Option shall be exercisable, during
the Optionee’s lifetime, only by the Optionee or, in the event of the Optionee’s
Disability, by the Optionee’s legal representative or guardian, as the case may
be. In the event of the Optionee’s death, to the extent this Option remains
exercisable thereafter, this Option may be exercised by the Optionee’s estate or
the person or persons to whom the Option passes by will or the laws of descent
and distribution.

Manner of Exercise. The Option may be exercised, to the extent then exercisable,
by delivering written notice to the Secretary of the Company, in such form as
the Company may require from time to time; provided, however, that the Option
may not be exercised at any one time other than in multiples of twenty-five
(25) Shares (unless the exercise is with respect to the remaining number of
Shares as to which the Option is then exercisable). Such notice of exercise
shall specify the number of Shares as to which the Option is being exercised,
and shall be accompanied by full payment of the Exercise Price for such Shares.

Payment of Exercise Price. Payment of the Exercise Price shall be made (i) in
cash or check made payable to the Company, (ii) by tendering (or certifying as
to ownership of) previously acquired Shares held for at least six (6) months by
the Optionee (or such longer period as may be required to avoid a charge to the
Company’s earnings for financial accounting purposes) valued at Fair Market
Value as of the date of delivery, or (iii) any combination of the above.

In addition, in the event that shares of common equity securities of the Company
are registered under the Securities Exchange Act of 1934, payment of the
Exercise Price hereunder may, in the sole discretion of the Compensation
Committee, also be made by delivering a properly executed exercise notice to the
Company together with a copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms.

Compliance with Employment Agreement. The Optionee’s right to exercise any
unexercised Options shall terminate and such Options shall be forfeited in the
event that Optionee breaches any of his obligations set forth in Sections 8, 9,
10, 11, 12 and 13 of the Employment Agreement.



--------------------------------------------------------------------------------

Withholding Taxes. The Company shall have the right to deduct from any
compensation or any other payment of any kind (including withholding the
issuance of Shares) due the Optionee, the amount of any federal, state or local
taxes required by law to be withheld as the result of any exercise of this
Option; provided, however, that the value of any Shares withheld by the Company
upon the exercise of the Option may not exceed the statutory minimum withholding
amount required by law. In lieu of such deduction, the Company may require the
Optionee to make a cash payment to the Company equal to the amount of taxes
required to be withheld. If the Optionee does not make such payment when
requested, the Company may refuse to issue any Shares under this Option until
arrangements satisfactory to the Company for such payment have been made.

Issuance of Shares. Subject to Section 3.7 hereof, upon exercise of the Option
in accordance with the terms of this Agreement, the Company shall issue in the
name of the Optionee the number of Shares so paid for in such exercise, in the
form of fully paid and nonassessable Shares.

Securities Law Considerations. If at any time during the term of the Option, the
Company shall be advised by its counsel that Shares issuable upon exercise of
the Option are required to be registered under the Federal Securities Act of
1933, as amended (the “1933 Act”), or under applicable state securities laws, or
that delivery of such Shares must be accompanied or preceded by a prospectus
meeting the requirements of the 1933 Act or of any applicable state securities
laws, issuance of Shares by the Company may be deferred until such registration
is effected or a prospectus available or an appropriate exemption from
registration is secured. The Optionee shall have no interest in the Shares
covered by this Option unless and until such Shares are issued. The Optionee
agrees and acknowledges that the Option may not be exercised unless the
foregoing conditions are satisfied.

TERMINATION OF OPTION

Lapse of Option. Unless earlier terminated as provided in this Article 4 or in
Article 5, the Option shall terminate, and be of no force or effect after 5:00
p.m. (Central Standard or Daylight Time, which ever is in effect), on the
Expiration Date specified in the Notice.

Termination of Employment. Except as provided in Article 5, the Option shall,
unless otherwise provided in the Notice of Option Grant, terminate and lapse
upon a termination of Optionee’s employment or service relationship with the
Company, the Bank or the Company’s Subsidiaries as follows:

immediately upon a termination of Optionee’s employment or service relationship
for Cause;



--------------------------------------------------------------------------------

ninety (90) days following the termination of Optionee’s employment or service
relationship for any reason, including but not limited to the delivery by the
Company of a notice of its intent not to renew the term of the Employment
Agreement without Cause, other than a termination by the Company for Cause, by
the Optionee for Good Reason, or by reason of Optionee’s death, Permanent
Disability, or Retirement; or

one (1) year following a termination of the Optionee’s employment or service
relationship by Optionee for Good Reason, or by reason of Optionee’s death,
Disability, or Retirement, provided however that in no event shall this Option
remain exercisable beyond the Expiration Date.

Leave of Absence. For purposes of this Agreement, the Optionee’s employment or
service with the Company, the Bank or any Subsidiary shall not be deemed to
terminate if the Optionee takes any military leave, sick leave, maternity leave,
or other bona fide leave of absence approved by the Company of ninety (90) days
or less. In the event of a leave in excess of ninety (90) days, solely for
purposes of this Agreement and the Option, the Optionee’s employment or service
shall be deemed to terminate on the ninety-first (91st) day of the leave unless
the Optionee’s right to re-employment with the Company, the Bank or any
Subsidiary remains guaranteed by statute or contract, unless the Compensation
Committee, in its sole discretion, shall provide for a longer leave of absence.
Notwithstanding the foregoing, unless otherwise determined by the Compensation
Committee (or required by law), any leave of absence shall not be considered as
continuing employment or service with the Company, the Bank or any Subsidiary
for purposes of vesting in additional Shares during such leave pursuant to
Section 2.1 of this Agreement.

CHANGE IN CONTROL; ADJUSTMENTS

Consequences of a Change in Control.

Notwithstanding any other provision of this Option to the contrary, whether
express or implied, the Compensation Committee may, in its sole discretion, by
providing at least 30-days prior written notice to the Optionee, elect to
(i) accelerate the Expiration Date of the Option to the effective date of the
Change in Control and (ii) require that in lieu of the exercise of the Option,
the Optionee be provided with a net payment as set forth in this Section 5.1.
Any payments to be made to Optionee under this Section 5.1 shall be in an amount
equal to the excess, if any, of (i) the Fair Market Value of a share of Common
Stock on the



--------------------------------------------------------------------------------

effective date of the Change in Control over (ii) the Exercise Price per Share,
multiplied by the number of Shares remaining available under this Option, less
any required withholding taxes. Payments under this Section 5.1 shall be made,
in the sole discretion of the Company, (i) in cash, (ii) in the form of the
consideration being paid to holders of shares of Common Stock in connection with
such Change in Control, or (iii) any combination of the foregoing.

Change in Control. For purposes of this Agreement, a “Change in Control” shall
mean any of the following:

a change in the ownership of the Company or the Bank (as defined in Treasury
Regs. Section 1.409A-3(i)(5)(v)) (other than a transfer to a group comprised of
members of the Taylor Family or an Employee Stock Ownership Plan established by
the Company); or

a change in effective control of the Company or the Bank (as defined in Treasury
Regs. Section 1.409A-3(i)(5)(vi)), or

a change in the ownership of a substantial portion of the assets of the Company
or the Bank (as defined in Treasury Regs. Section 1.409A-3(i)(5)(vii)).

However, a Change in Control shall not occur under Subparagraphs (a), (b) or
(c) if the Taylor Family continues to be the beneficial owner, directly or
indirectly, of more than 30% of the combined voting power of the then
outstanding securities of the Company (or of the Bank for a Change in Control
under Subparagraph (c) involving the Bank), and no other person or group is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (or the Bank for a Change in Control under Subparagraph (c) involving
the Bank) having combined voting power greater than that beneficially owned,
directly or indirectly, by the Taylor Family.

For purposes of this definition of Change in Control, the Taylor Family means
(i) Iris Taylor and the Estate of Sidney J. Taylor, (ii) a descendant (or a
spouse of a descendant) of Sidney J. Taylor and Iris Taylor, (iii) any estate,
trust, guardianship or custodianship for the primary benefit of any individual
described in (i) or (ii) above, or (iv) a proprietorship, partnership, limited
liability company, or corporation controlled directly or indirectly by one or
more individuals or entities described in (i), (ii), or (iii) above.

For purposes of this definition of Change in Control, Employee Stock Ownership
Plan means a retirement plan that is qualified under Section 401(a) of the
Internal Revenue Code and is sponsored by the Company (or a member of its
controlled group, as determined under Section 414(b) of the Internal Revenue
Code).



--------------------------------------------------------------------------------

The term “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

The term “outstanding securities” when used in the context of the “combined
voting power of the Company’s then outstanding securities” shall mean only the
common stock of the Company and securities convertible into such common stock.

Adjustments. This Option shall be subject to adjustment as provided in
Section 10 of the Plan. Such adjustments shall be final, binding and conclusive.
No fractional shares will be issued pursuant to the Option on account of any
such adjustments.

MISCELLANEOUS

Administration. This Option shall be administered by the Compensation Committee
or its delegate as provided in Section 3 of the Plan.

No Guarantee of Employment or Service; Compensation. Nothing in this Agreement
shall be construed as an employment, consulting or similar contract for services
between the Company, the Bank or any Subsidiary and the Optionee. Any benefit
derived under the Agreement shall not be considered normal or expected
compensation for purposes of calculating any severance, resignation, bonus,
pension, retirement or similar payments or benefits.

No Rights of a Shareholder. The Optionee shall not have any of the rights of a
shareholder of the Company with respect to the Shares that may be issued upon
the exercise of the Option unless and until such time as the Shares are issued
to the Optionee following an exercise. No adjustment shall be made for dividends
or other distributions made by the Company to its shareholders or other rights
for which the record date is prior to the date on which the Optionee is admitted
as a shareholder with respect to Shares that may be issued upon the exercise of
the Option.

The Company’s Rights. The existence of the Option shall not affect in any way
the right or power of the Company or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other securities
with preference ahead of or convertible into, or otherwise affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other act or proceeding, whether of a similar character or otherwise.

Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement,



--------------------------------------------------------------------------------

under circumstances where the provision should logically be construed to apply
to the estate, personal representative or beneficiary to whom this Option may be
transferred by will or by the laws of descent and distribution, the word
“Optionee” shall be deemed to include such person.

Nontransferability of Option. Except as provided in Section 3.1 and in this
Section 6.6, this Option is not transferable by the Optionee otherwise than by
will or the laws of descent and distribution, and is exercisable, during the
Optionee’s lifetime, only by him. Subject to the prior written consent of the
Compensation Committee, this Option may transferred, in whole or in part, to a
spouse or lineal descendant of the Optionee (a “Family Member”), a trust for the
exclusive benefit of Family Members, a partnership or other entity in which all
the beneficial owners are the Optionee and/or Family Members, or any other
entity affiliated with the Optionee that may be approved by the Compensation
Committee. Subsequent transfers of this Option shall be prohibited except in
accordance with this Section 6.6. All terms and conditions of this Option,
including provisions relating to the termination of the Optionee’s employment or
service with the Company, shall continue to apply following a transfer made in
accordance with this Section 6.6.

Entire Agreement; Modification. Except as provided in the Plan and the Notice,
this Agreement contains the entire agreement between the parties with respect to
the subject matter contained herein, and may not be modified, except as provided
in a written document signed by each of the parties hereto. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement shall be void and
ineffective for all purposes.

Severability. In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (b) by or before any other authority of any of the terms and provisions of
this Agreement.

Code Section 409A. This Option is intended to be exempt from Section 409A of the
Code, and the regulations and guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any provision of the Plan or this Option to the
contrary, if any provision of this Option or the Plan contravenes Section 409A
or could cause the Optionee to incur any tax, interest or penalties under
Section 409A, the Committee may, in its sole discretion and without the
Optionee’s consent, modify such provision to comply with, or avoid being subject
to, Section 409A, or to avoid the incurrence of taxes, interest and penalties
under Section 409A.



--------------------------------------------------------------------------------

Conflicts. In the event of any conflict between the terms of this Agreement and
the Optionee’s Notice of Option Grant, the terms of such Notice of Option Grant
shall control.

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of Illinois (regardless of the law that might otherwise
govern under applicable Illinois principles of conflict of laws).